
	
		II
		Calendar No. 476
		110th CONGRESS
		1st Session
		S. 2318
		IN THE SENATE OF THE UNITED STATES
		
			November 7, 2007
			Mr. Ensign (for himself,
			 Mr. Crapo, Mr.
			 Roberts, Mr. Bunning, and
			 Mr. Smith) introduced the following bill;
			 which was read the first time
		
		
			November 8, 2007
			Read the second time and placed on the
			 calendar
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the
		  individual alternative minimum tax and to permanently extend the reductions in
		  income tax rates, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 AMT Repeal and Tax Freedom
			 Act.
		2.Repeal of individual
			 alternative minimum tax
			(a)In
			 generalSection 55(a) of the
			 Internal Revenue Code of 1986 (relating to alternative minimum tax imposed) is
			 amended by adding at the end the following new flush sentence:
				
					For
				purposes of this title, the tentative minimum tax on any taxpayer other than a
				corporation for any taxable year beginning after December 31, 2006, shall be
				zero..
			(b)Modification of
			 limitation on use of credit for prior year minimum tax liabilitySubsection (c) of section 53 of the
			 Internal Revenue Code of 1986 (relating to credit for prior year minimum tax
			 liability) is amended to read as follows:
				
					(c)Limitation
						(1)In
				generalExcept as provided in
				paragraph (2), the credit allowable under subsection (a) for any taxable year
				shall not exceed the excess (if any) of—
							(A)the regular tax liability of the taxpayer
				for such taxable year reduced by the sum of the credits allowable under
				subparts A, B, D, E, and F of this part, over
							(B)the tentative minimum tax for the taxable
				year.
							(2)Taxable years
				beginning after 2006In the
				case of any taxable year beginning after 2006, the credit allowable under
				subsection (a) to a taxpayer other than a corporation for any taxable year
				shall not exceed 90 percent of the regular tax liability of the taxpayer for
				such taxable year reduced by the sum of the credits allowable under subparts A,
				B, D, E, and F of this
				part.
						.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2006.
			3.One-time
			 estimated tax safe harbor for alternative minimum tax liabilityFor purposes of any taxable year beginning
			 in 2006, in the case of any individual with respect to whom there was no
			 liability for the tax imposed under section 55 of the Internal Revenue Code of
			 1986 for the preceding taxable year—
			(1)the tax shown on
			 the return under section 6654(d)(1)(B)(i) of such Code shall be reduced (but
			 not below zero) by the amount of tax imposed by such section 55 shown on the
			 return,
			(2)the tax for the
			 taxable year under section 6654(d)(2)(B)(i) of such Code (before multiplication
			 by the applicable percentage) shall be reduced (but not below zero) by the tax
			 imposed by such section 55, and
			(3)the amount of tax
			 for the taxable year for purposes of section 6654(e)(1) of such Code shall be
			 reduced (but not below zero) by the amount of tax imposed by such section
			 55.
			4.Reductions in
			 individual income tax rates made permanentSection 901 of the Economic Growth and Tax
			 Relief and Reconciliation Act of 2001 (relating to sunset provisions) shall not
			 apply to section 101 of such Act (relating to reduction in income tax rates for
			 individuals).
		5.Permanent reductions
			 in individual capital gains and dividends tax ratesSection 303 of the Jobs and Growth Tax
			 Relief Reconciliation Act of 2003 (relating to sunset of title) is
			 repealed.
		
	
		November 8, 2007
		Read the second time and placed on the
		  calendar
	
